COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                    No. 08-18-00121-CR
 EX PARTE:                                        §
                                                                      Appeal from the
                                                  §
 KELSEY FIELDS.                                                    384th District Court of
                                                  §
                                                                  of El Paso County, Texas
                                                  §
                                                                  (TC# 20170D03143 and
                                                  §                  2018DCV2228)

                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed. Rule 42.2(a)

permits an appellate court to dismiss a criminal appeal on the appellant’s motion at any time before

the court’s decision. TEX.R.APP.P. 42.2(a). Finding that Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal. The State’s motion to

dismiss is denied as moot.



July 27, 2018
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)